DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) radiation unit (claim 10, line 2)
(ii) device for removing (claim 10, line 4)
(iii) coating device (claim 13, line 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) radiation unit (claim 10, line 2)
(ii) device for removing (claim 10, line 4)
(iii) coating device (claim 13, line 3) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) radiation unit (claim 10, line 2): figure 1, radiation unit 2 in the form of laser processing head, par 0039 of US 2019/0358743
(ii) device for removing (claim 10, line 4): figure 1, apparatus 9 for removing the magnetic layer by brushing or milling tools, par 0041
(iii) coating device (claim 13, line 3): figure 1, coating device 8, par 0040

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10-12 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1 recites “the form”; claim 8, line 2 recites “the movement”, line 3 recites “the magnetic field strength”; claim 10 line 2 recites “the magnetic layer”, line 3 recites “the surface”; claim 13, line 5 recites “the base material”; line 6 recites “the encoding area”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, line 4 recites “can be” which is not a positive recitation.  It is suggested to delete “can be” and change to “is”.  Appropriate correction is required.
Claims 11, 12 and 14-16 are objected to because they are dependent on claims 10 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Knell (EP 1110660).  A copy of Knell (EP 1110660) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Knell teaches a method for encoding (Figs 7-9, serializations, bar codes, two dimensional matrices, 0054) a plate-like workpiece (Figs 7-9, Inconel 718 substrate, 0038, 0059) the method comprising: defining an encoding area (see figures 7-9); applying a magnetic (tin, indium, 0030, claim 6) layer (Figs 1-3, marking material 12, 0022) to a surface of the workpiece (substrate 10, 0022); fusing (0051) parts of the magnetic layer to the surface of the workpiece by acting on the workpiece with radiation (0022, laser) within the encoding area to form a recognizable pattern (Fig 2, irradiated portion 14, 0022); cooling the workpiece (time after laser irradiation is completed or cooling effect of washing water, 0022); and removing non-fused parts of the magnetic layer (Fig 3, the non-irradiated portion of the marking material 12 has been washed off, leaving the marking 14 on the substrate 10, 0022, 0050).
With respect to the limitations of claims 2, 3 and 5, Knell teaches the magnetic layer is applied in the form of a film or a paste or is sprayed by a nozzle (Figs 1-3, substrate 10 has a layer of marking material 12 applied thereto, 0022); fusing the magnetic layer comprises irradiating the surface of the workpiece with laser radiation (0022, after a portion of the marking material 12 has been irradiated by a laser); the magnetic layer (tin, indium, 0030, claim 6) has a remanence flux density that differs from a remanence flux density of the workpiece (0038, iron) by at least 2-10 microteslas.
With respect to the limitations of claim 10, Knell teaches a radiation processing device (0022, 0042-0044, lasers) comprising: a radiation unit (0042-0044, YAG, CO2 lasers) for acting on a workpiece (Figs 7-9, Inconel 718 substrate, 0038, 0059) with radiation for fusing (0051) parts of the magnetic  (tin, indium, 0030, claim 6) layer (Figs 1-3, marking material 12, 0022) to the surface of the workpiece (substrate 10, 0022); and a device for removing (0022) a magnetic layer applied to the workpiece (0050).
With respect to the limitations of claims 11 and 12, Knell teaches the radiation is laser radiation (0022, 0042-0044); the device for removing the magnetic layer comprises a cutting tool, a milling tool, a scraping tool, or brushes (0050, brushing off).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Knell (EP 1110660) as applied to claims 1 and 3, further in view of Ehrenwald (US 4,467,172).
With respect to the limitations of claim 4, Knell discloses the claimed invention except for the claimed invention except for further comprising focusing the laser radiation by a laser optics system through the magnetic layer onto the workpiece surface.  However, Ehrenwald discloses further comprising focusing the laser radiation by a laser optics system (Fig 1, short focal objective lens, Col 4) through the magnetic layer onto the workpiece surface is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser encoding method of Knell having a laser silent to focusing optics with the further comprising focusing the laser radiation by a laser optics system through the magnetic layer onto the workpiece surface of Ehrenwald for the purpose of providing a known laser focusing configuration that generates a high intensity pinpoint spot where the critical density level is rapidly reached (Col 5, Lines 5-8).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Knell (EP 1110660) as applied to claim 1, further in view of Hayakawa (US 2003/0039765).
With respect to the limitations of claim 6, Knell discloses removing of the magnetic layer (0022, 0050).  Knell discloses the claimed invention except for further comprising, subjecting the workpiece to a surface treatment including one or more of painting, powder coating, grinding, or deburring.  However, Hayakawa discloses subjecting the workpiece to a surface treatment including one or more of painting, powder coating, grinding (0052, grinding), or deburring is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser encoding method of Knell having a magnetic layer removing step with the further subjecting the workpiece to a surface treatment including one or more of painting, powder coating, grinding, or deburring of Hayakawa for the purpose of further processing the metal workpiece to a desired shape using conventional shaping techniques.  

Claims 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Knell (EP 1110660) in view of Moran (US 2010/0327060).
With respect to the limitations of claim 7, Knell teaches a method for identifying plate-like workpieces comprising: receiving a workpiece encoded with a code (Figs 7-9, serializations, bar codes, two dimensional matrices, 0054) by a method for encoding a plate-like workpiece the method for encoding comprising: defining an encoding area (see figures 7-9), applying a magnetic (tin, indium, 0030, claim 6) layer (Figs 1-3, marking material 12, 0022) to a surface of the workpiece (substrate 10, 0022), fusing (0051) parts of the magnetic layer to the surface of the workpiece by acting on the workpiece with radiation (0022, laser) within the encoding area to form a recognizable pattern (Fig 2, irradiated portion 14, 0022), cooling the workpiece (time after laser irradiation is completed or cooling effect of washing water, 0022), and removing non-fused parts of the magnetic layer (Fig 3, the non-irradiated portion of the marking material 12 has been washed off, leaving the marking 14 on the substrate 10, 0022, 0050).  Knell discloses the claimed invention but is silent to storing the code in a memory device; reading the code by measuring a local distribution of magnetization in a read-out area; and comparing the stored code and the read-out code.
However, Moran discloses storing the code in a memory device (0077); reading the code by measuring a local distribution of magnetization in a read-out area (0030-0034, magneto-optical reading element, magnetometer); and comparing the stored code and the read-out code (0096, 0134, in 214, the remote server 108 compares a stored signal (from a prior scan of the magnetic fingerprint region and/or the optical information) on database with the scanned signal from the magnetic fingerprint region. In 216, the server determines if the stored signal and the scanned signal can be matched (here a matching threshold is used to determine if the data matches to an adequate degree of certainty or not). If the respective signals do not match, in 218, a failed authentication notification is sent to the mobile device 106 or computer 110. If the information matches) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser encoding method of Knell having a workpiece with magnetic layer code silent to storing, reading and comparing the code with storing the code in a memory device; reading the code by measuring a local distribution of magnetization in a read-out area; and comparing the stored code and the read-out code of Moran for the purpose of providing a known configuration for authenticating the codes identity (0096, 0134).
Claims 8 and 9 are objected to because they are dependent on claim 7.
With respect to the limitations of claims 13, 14 and 15, Knell discloses an encoding system for encoding a plate-like workpiece (Figs 7-9, Inconel 718 substrate, 0038, 0059), comprising: a coating device for applying a magnetic layer (Figs 1-3, device for applying marking material 12, 0022); and the radiation processing device of claim 10 (as set forth in the rejection of claim 10), configured for encoding the workpiece with a code (Figs 7-9, serializations, bar codes, two dimensional matrices, 0054) by fusing (0051) the magnetic layer to the base material of the workpiece in the encoding area; a device for removing the magnetic layer (Fig 3, the non-irradiated portion of the marking material 12 has been washed off, leaving the marking 14 on the substrate 10, 0022, 0050).  Knell discloses the claimed invention except for identifying a plate-like workpiece; the reading device is a portable reading device; further comprising a memory device for storing the code and a comparing device for comparing codes.
However, Moran discloses identifying (0030-0034, magneto-optical reading element, magnetometer) a plate-like workpiece; the reading device (0030-0034, magneto-optical reading element, magnetometer) is a portable reading device (Fig 1, reading device 104, 0133); further comprising a memory device (0077) for storing the code and a comparing device for comparing codes (0096, 0134, in 214, the remote server 108 compares a stored signal (from a prior scan of the magnetic fingerprint region and/or the optical information) on database with the scanned signal from the magnetic fingerprint region. In 216, the server determines if the stored signal and the scanned signal can be matched (here a matching threshold is used to determine if the data matches to an adequate degree of certainty or not). If the respective signals do not match, in 218, a failed authentication notification is sent to the mobile device 106 or computer 110. If the information matches) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser encoding system of Knell having a workpiece with magnetic layer code silent to storing, reading and comparing the code with the identifying a plate-like workpiece; the reading device is a portable reading device; further comprising a memory device for storing the code and a comparing device for comparing codes of Moran for the purpose of providing a known configuration for authenticating the codes identity (0096, 0134).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Knell (EP 1110660) in view of Moran (US 2010/0327060) as applied to claim 13, further in view of Zhou (CN106313912).  An English machine translation of Zhou (CN106313912) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 16 and 19, Knell in view of Moran discloses the claimed invention except at least one of the reading device, a second reading device, the coating device for applying the magnetic layer, and the device for removing the magnetic layer are integrated in the radiation processing device; further comprising a reading device for reading the code.
However, Zhou discloses at least one of the reading device (Figs 1, 2, bar code reader 6, Pg 3), a second reading device, the coating device for applying the magnetic layer, and the device for removing the magnetic layer are integrated in the radiation processing device (laser marking machine 1, laser generator 2); further comprising a reading device (Figs 1, 2, bar code reader 6, Pg 3) for reading the code is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser encoding system of Knell in view of Moran having a workpiece with magnetic layer code silent to at least one of the reading device, a second reading device, the coating device for applying the magnetic layer, and the device for removing the magnetic layer are integrated in the radiation processing device; further comprising a reading device for reading the code of Zhou for the purpose of providing a known a bar code reader / laser marking machine configuration that automatically recalls the pre-stored marking characteristic data according to the strip and real-time automatic marking without manual debugging to facilitate the use of the same laser marking for various marking objects machine (Pg 1, Par 2).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Knell (EP 1110660) in view of Moran (US 2010/0327060) as applied to claim 13, further in view of Schrem (DE102008028776).  An English machine translation of Schrem (DE102008028776) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 17 and 18, Knell in view of Moran discloses the claimed invention except for the radiation processing device is a laser processing machine having a workpiece support and a laser processing head with a laser optic system, the processing head can be positioned relative to the workpiece support; the laser processing machine has a first operating mode for shaping a plate-like workpiece; and the laser processing machine has a second operating mode for encoding the workpiece.  
However, Schrem discloses the radiation processing device is a laser processing machine (Fig 1, laser processing machine 1, 0020) having a workpiece support (workpiece support 5, 0020) and a laser processing head (laser processing head 4, nozzle 4a, 0020) with a laser optic system (focusing lens 7, 0020), the processing head can be positioned (laser head gantry, not labeled) relative to the workpiece support; the laser processing machine has a first operating mode for shaping a plate-like workpiece (0020, laser cutting, 0021, continuous kerf is created); and the laser processing machine has a second operating mode for encoding (Fig 2a, workpiece 12, profiling 14, 0022) the workpiece; shaping the plate-like workpiece comprises one or both of cutting (0020, laser cutting, 0021, continuous kerf is created) and welding the plate-like workpiece is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser encoding system of Knell in view of Moran having an encoded workpiece silent to the structure of the laser processing machine with the radiation processing device is a laser processing machine having a workpiece support and a laser processing head with a laser optic system, the processing head can be positioned relative to the workpiece support; the laser processing machine has a first operating mode for shaping a plate-like workpiece; and the laser processing machine has a second operating mode for encoding the workpiece of Schrem for the purpose of providing a known laser processing machine configuration generates coded information for identifying the workpiece (0006).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/30/2021